Citation Nr: 1118375	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  04-02 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for an injury to the cornea of the left eye.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant served on active duty from July 1960 to June 1962, and on active duty for training for 14 days in June and July 1959, and for 14 days in May and June 1960.

This appeal comes to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

A videoconference hearing was held in February 2005 before a Veterans Law Judge, sitting in Washington, D.C.  A transcript of the hearing is of record.  By letter dated in September 2006, the appellant was informed that the Veterans Law Judge who conducted the hearing was no longer employed by the Board.  He was asked whether he wanted to attend another hearing. On September 21, 2006, the appellant indicated that he did not want another hearing.

In December 2008, the Board denied the claim.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (the Court).  In an Order dated in September 2009, the Court granted a Joint Motion of the parties to vacate the Board's December 2008 decision and remand it back to the Board for development consistent with the Joint Motion.  

In January 2010, the Board remanded the claim for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant has appealed the denial of service connection for an injury to the cornea of the left eye.  After a review of the record, the Board finds that unfortunately, the claim must be remanded.

An enlistment examination of January 1959 noted a non-disqualifying opacity of the left cornea.  It was noted the appellant had an injury at age 15 where glass entered his eye and he had no residual blindness.  An examination of May 1962 prior to release to inactive duty, noted an old staphyloma of the lower half of the cornea of the left eye form an injury at the age of 15.  

The appellant has alleged that he sustained an injury to the left eye in 1960 while in service when he slipped off a ladder and landed on his face.  He has stated that no treatment was given at the time.  In support of his allegations, he submitted a copy of a picture taken of him aboard the USS Intrepid between 1960 and 1962 showing the appellant standing between the bunks and lockers facing the camera with a visible swelling underneath the left eye.  It appeared that he had a discoloration of the skin. 

In a Board remand of January 2010, the RO was requested to send the appellant's claims file to the examiner who performed the January 2007 examination, if possible, and if not to another VA examiner who should specifically address the different diagnoses assigned to the appellant's left eye disorder at entrance and at separation, and specifically address the appellant's report of injury during service, and his statements relating to this injury, as noted in the January 2007 VA examination report.

An opinion was obtained in June 2010.  The examiner noted the record showed the entry exam noted a corneal scar in the left eye and the exit exam also noted a corneal scar in the left eye.  He opined that a left eye corneal scar was less likely as not permanently aggravated by a left eye injury in service.  It was notes that there are no service records which indicate that there was any eye injury during service.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims ("the Court") held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  The Court also noted that its holdings in that case are precedent to be followed in all cases presently in remand status.  Id.

The Board notes that in the January 2010 remand it was requested that the examiner specifically address the different diagnoses at entrance and upon separation.  Nowhere in the June 2010 opinion did the examiner mention the diagnosis of staphyloma EPTE, NCD, noted in the May 1962 exit examination.  Moreover, the examiner was asked to specifically address the appellant's allegations of an injury to the eye in service.  However, the examiner simply stated the service treatment records did not show an injury to the left eye in service.  However, the record does contain a picture which shows a potential injury to the left eye in service and the appellant has alleged an injury to the left eye in service.  He is competent to state he was injured.  Stating that the service treatment records do not show an injury to the left eye does not fulfill the requirements of the January 2010 remand.  Accordingly a new opinion is required.  

Accordingly, the case is REMANDED for the following action:

Send the appellant's claims file to the examiner who provided the June 2010 medical opinion, if possible.  If that examiner is unavailable, the appellant's claim file should be provided to another VA examiner who can give an opinion as to the following:

(1) The examiner is asked to specifically address the different diagnoses assigned to the appellant's left eye disorder at entrance and at separation.  Specifically, the examiner should explain the difference, if any, between the diagnosis of the corneal scar of the left eye noted upon entrance to service and the old staphyloma of the lower left cornea, EPTE, noted on the exit examination.

(2) The examiner is asked to specifically address the appellant's report of injury during service, and his contentions relating to this injury, as noted in the January 2007 VA examination report.  The examiner should is reminded the appellant is competent to report he incurred an injury in service.  Moreover, the examiner should note the copies of the pictures showing the appellant with a swollen left side of the face in service.

(3) After discussing the above, the examiner should state whether his opinion as to whether it is as likely as not (i.e., to at least a 50-50 degree of probability) that any currently found disorder of the left cornea was aggravated beyond its natural progression by the appellant's service, specifically the claimed injury in service, or whether such an etiology or relationship is unlikely (i.e., less than a 50-50 probability), remains the same as provided in the June 2010 opinion.  It is requested that reasoning be afforded in support of any opinion provided.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures. The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


